Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/10/22 is acknowledged.

Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the phrase “the device” lacks proper antecedent basis.  For the purpose of examination, the phrase “the painting or washing or spraying device” is assumed.
In claim 1, line 7, the phrase “the device” lacks proper antecedent basis.  For the purpose of examination, the phrase “the painting or washing or spraying device” is assumed.
In claim 1, line 10, the phrase “the device” lacks proper antecedent basis.  For the purpose of examination, the phrase “the painting or washing or spraying device” is assumed.
In claim 2, line 1, the phrase “The device” lacks proper antecedent basis.  For the purpose of examination, the phrase “The painting or washing or spraying device” is assumed.
In claim 3, line 1, the phrase “The device” lacks proper antecedent basis.  For the purpose of examination, the phrase “The painting or washing or spraying device” is assumed.
In claim 4, line 1, the phrase “The device” lacks proper antecedent basis.  For the purpose of examination, the phrase “The painting or washing or spraying device” is assumed.
In claim 5, line 1 twice, the phrases “The device” and “the device” lack proper antecedent basis.  For the purpose of examination, the phrase “The painting or washing or spraying device” and “the painting or washing or spraying device” are assumed.
In claim 6, line 1 twice, the phrases “The device” and “the device” lack proper antecedent basis.  For the purpose of examination, the phrase “The painting or washing or spraying device” and “the painting or washing or spraying device” are assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thompson et al (US 2019/0374966A1).
As to claim 1, Thompson et al discloses (see Figs 1A-1C and 2A) a painting or washing or spraying device configurable to spray liquid material, wherein the painting or washing or spraying device comprises a device housing, which is configurable on a fixed or movable platform (arm 38), a painting head (nozzle 40), and a controller (74), wherein the painting or washing or spraying device further comprises a gyroscope (44) and an accelerometer (44) in connection with the painting head (40) for sensing the positional and angular data of the painting head (see para [0048] and claims 96 &106 for sensing distance, location and orientation/angle), wherein during movement of the painting or washing or spraying device, the controller (74) is configured to adjust the angular alignment of the painting head (40) in relation to the device housing so that the painting head (40) is capable of being directed substantially orthogonally to a treated surface, allowing an optimum incoming direction (desired spray orientation) for the liquid material in view of the treated surface (see para [0055]).
As to claim 2, Thompson et al discloses (see para [0081]) user input means (user interface, keyboard, touch screen…) capable of giving the user the functions of starting or stopping the liquid material flow, a selection of an operational mode, and/or to adjust arm lengths of retractable arms.
Regarding claim 3, in Thompson et al the adjustment of the angular alignment of the painting head (40) is obtained by rotating the painting head around three axes which are mutually orthogonal (see three-dimensional coordinates Figs 1A, 6 and para [0055] [0111], [0125], claim 102).
As to claim 4, Thompson et al teaches the rotating movement around the axes or axis is obtained by at least one motor (see para [0111]).
Regarding claim 5, Thompson et al teaches (see Figs 1A-1C and 2A para [0048] [0055] and claims 96 &106) the painting or washing or spraying device configured to sense the movement, alignment and position information of the painting head with the gyroscope (44) and the accelerometer (44), to calculate the painting head angle in relation to the device housing or arm based on sensed information and possible operational mode in the controller (74), and to rotate at least one motor in order to obtain a substantially orthogonal direction of the painting head (40) towards the surface to be treated as explained above in claim 1.
As to claim 6, in Thompson et al the painting or washing or spraying device is a manually usable device through a gripping part (arm 38, see Figs 1A-1C), a device attachable on a crane or a drone or a vehicle, or a device implemented in a robotic arm (see para [0001] [0004] and [0042]).
Regarding claim 7, Thomson et al teaches (see Figs 1A-1C and 2A) a working tool (nozzle 40 is capable of being a tool) configurable to work with a counterpart element or with a desired surface (see para [0040]), wherein the working tool comprises: an arm or a device housing (38), which is holdable by a user configurable on a fixed or movable platform (base 18), a working tool module (applicator assembly 14), and a controller (74), the working tool further comprising a gyroscope (44) and an accelerometer (44) in connection with the working tool module for sensing the positional and angular data of the working tool module (see para [0048] and claims 96 &106 for sensing distance, location and orientation/angle), wherein during set-up of the working tool towards the counterpart element or towards the desired surface, the controller (74) is configured to adjust the angular alignment of the working tool module in relation to the arm or device housing so that the working tool module is directed substantially orthogonally to the counterpart element or to the plane of the desired surface(desired spray orientation, see para [0055]).

Claim(s) 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2016/009112A1.
As to claim 1, WO’112 discloses (see Figs 1a-1b and 3, and Abstract) a painting or washing or spraying device configurable to spray liquid material, wherein the painting or washing or spraying device comprises a device housing, which is holdable manually by a user (see page 8, lines 27-28) or configurable on a fixed or movable platform (see page 9, lines 27-29), a painting head (13), and a controller (32), wherein the painting or washing or spraying device further comprises a gyroscope (31a) and an accelerometer (31b) in connection with the painting head (13) for sensing the positional and angular data of the painting head (see page 7, lines 11-18 and page 12, lines 14-18 for detecting/measuring movement, location and angle), wherein during movement of the painting or washing or spraying device, the controller (32) is configured to adjust the angular alignment of the painting head (13) in relation to the device housing (see page 13, lines 3-13) so that the painting head (13) is capable of being directed substantially orthogonally to a treated surface, allowing an optimum incoming direction (proper painting angle) for the liquid material in view of the treated surface (see page 9, lines 15-22).
As to claim 2, WO’112 discloses (see Fig 3) user input means (33) capable of giving the user the functions of starting or stopping the liquid material flow, a selection of an operational mode, and/or to adjust arm lengths of retractable arms.
Regarding claim 3, in WO’112 the adjustment of the angular alignment of the painting head is obtained by rotating the painting head around three axes which are mutually orthogonal (see page 6, lines 4-11).
As to claim 4, WO’112 teaches the rotating movement around the axes or axis is obtained by at least one motor (see page 6, lines 4-11).
Regarding claim 5, WO’112 teaches (see page 7, lines 11-18, page 9, lines 15-22, page 12, lines 14-18, and page 13, lines 3-13 )the painting or washing or spraying device configured to sense the movement, alignment and position information of the painting head with the gyroscope (31a) and the accelerometer (31b), to calculate the painting head angle in relation to the device housing or arm based on sensed information and possible operational mode in the controller (32), and to rotate at least one motor in order to obtain a substantially orthogonal direction of the painting head towards the surface to be treated as explained above in claim 1).
As to claim 6, in WO’112 the painting or washing or spraying device is a manually usable device through a gripping part (see page 8, lines 27-28), a device attachable on a crane or a drone or a vehicle, or a device implemented in a robotic arm (see page 14, lines 25-26).
Regarding claim 7, WO’112 teaches (see Figs 1a and 3) a working tool (see page 5, line 9) configurable to work with a counterpart element or with a desired surface (see page 5, lines 9-12), wherein the working tool comprises: an arm or a device housing (11, 12), which is holdable manually by a user (see page 8, lines 27-28) or configurable on a fixed or movable platform (see page 9, lines 27-29), a working tool module (see page 5, lines 9-12), and a controller (32), the working tool further comprising a gyroscope (31a) and an accelerometer (31b) in connection with the working tool module for sensing the positional and angular data of the working tool module (see page 7, lines 11-18 and page 12, lines 14-18 for detecting/measuring movement, location and angle), wherein during set-up of the working tool towards the counterpart element or towards the desired surface, the controller (32) is configured to adjust the angular alignment of the working tool module in relation to the arm or device housing (see page 13, lines 3-13) so that the working tool module is directed substantially orthogonally to the counterpart element or to the plane of the desired surface(see page 9, lines 15-22).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vähänen et al (US 2017/0203318 A1) a spraying device with sensing means and a controller as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/